Name: Commission Regulation (EEC) No 548/80 of 4 March 1980 adopting protective measures applicable to imports of preserved mushrooms originating in Taiwan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 60/ 18 Official Journal of the European Communities 5 . 3 . 80 COMMISSION REGULATION (EEC) No 548/80 of 4 March 1980 adopting protective measures applicable to imports of preserved mushrooms originating in Taiwan HAS ADOPTED THIS REGULATION : Article 1 The issue of import licences for preserved mush ­ rooms, falling within subheading 20.02 A of the Common Customs Tariff and originating in Taiwan, is hereby suspended during the period 1 March to 15 May 1980 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2999/79 (2 ), and in particular Article 14 (2) thereof, Whereas it has not yet been possible to establish that Taiwan , a traditional supplier to the Community market , is in a position to limit its exports of preserved mushrooms to that market ; whereas, in such a situation , the suspension of imports originating in that country should be temporarily maintained , Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 March 1980 . For the Commission Finn GUNDELACH Vice-President ( i ) OJ No L 73 , 21 . 3 . 1977, p . 1 . n OJ No L 341 , 31 . 12 . 1979, p . 1 .